DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA on 02/01/2019.  It is noted, however, that applicant has not filed a certified copy of the IN201941004137 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “ed” on line 2 is vague and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US 2003/0195894 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Powers discloses:  A method for managing a promises management apparatus (paragraph [0010]), the method comprising:
automatically transcribing, using an automatic speech recognition engine, a call between a caller and an agent, based on real-time call stream of the call, wherein the caller calls the agent for resolution of a concern using the promises management apparatus (paragraph [0024]; “voice transaction”);
automatically extracting, using a natural language processing engine, in real-time a promise made by the agent to the caller based on the transcript of the call (paragraphs [0025], [0027], [0030], [0032]; the claimed promise plainly reads on the commitment(s) of Powers);
generating promises data by assigning an agent, a type, a timeline, an action, and a mode of execution to the promise (paragraph [0048]; “other associated parameters”); and 


Regarding claim 2, see paragraphs [0041], [0052], and [0054].
Regarding claim 3, see Abstract and paragraphs [0027]; “user interface”.
Regarding claim 4, see paragraphs [0033], [0045] and [0051]; “interface”.
Regarding claims 5 and 6, see paragraphs [0041] and [0052].
Regarding claims 7 and 9, see paragraphs [0025], [0041], [0051], and [0052].
Regarding claim 8, see paragraphs [0049], [0052], and [0054].
Independent claim 10 clearly parallels independent claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tankhiwale is teaches an automated real-time transcription of phone conversations.  Riahi et al. teach features of converting customer’s speech to text and analyzing the text for words, phrases and grammars to detect what is being said or asked; FIG. 6.  Bennett et al. teach management of commitments (claimed promise) and requests extracted from communications and content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        



March 24, 2021